In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated August 5, 1999, which denied their motion, in effect, for leave to reargue a prior motion which was determined by an order of the same court dated March 24, 1999.
Ordered that the appeal is dismissed, with costs.
The plaintiffs’ motion was not based upon new evidence which was unavailable at the time of the original motion. Thus, it was actually a motion for reargument (see, Citibank v Olson, 204 AD2d 381; Chiarella v Quitoni, 178 AD2d 502). The appeal must therefore be dismissed, as no appeal lies from an order denying reargument (see, Schumer v Levine, 208 AD2d 605, 606). Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.